Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Radian Group Inc. (the “Company”) and S.A. Ibrahim (the “Executive”) on April
20, 2005.

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to serve in such capacity on behalf of the
Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1. Employment.

 

(a) Term. The term of this Agreement (the “Term”) shall begin as of May 4, 2005
(the “Effective Date”) and shall continue until May 3, 2008, unless sooner
terminated by either party as hereinafter provided. In no event shall the
expiration of this Agreement be deemed, in and of itself, a termination of the
Executive’s employment for purposes of this Agreement, including a termination
without Cause for purposes of Sections 11 and 12.

 

(b) Duties.

 

(1) The Executive shall serve as the Chief Executive Officer of the Company with
the duties, responsibilities and authority commensurate therewith and shall
report to the Board of Directors of the Company (the “Board”) and the
non-executive Chairman of the Board (the “Chairman”). The Executive shall
perform all duties and accept all responsibilities incident to such position as
may be reasonably assigned to him by the Board or the Chairman and consistent
with his position as the Chief Executive Officer. During the Term, when
applicable, the Company shall cause the Executive to be nominated as a member of
the Board.

 

(2) The Executive represents to the Company that he is not subject to or a party
to any employment agreement, non-competition covenant, understanding or
restriction which would be breached by or prohibit the Executive from executing
this Agreement and performing fully his duties and responsibilities hereunder.

 

(c) Best Efforts. During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company
and its affiliated companies, and shall be engaged in other business activities
only to the extent that such activities do not materially interfere or conflict
with his obligations to the Company hereunder, including, without limitation,
obligations pursuant to Section 18 below. The foregoing also shall not be
construed as preventing the Executive from (1) serving on civic, educational,
philanthropic or charitable boards or committees, or, with the consent of the
Board, in its sole discretion, on corporate boards (2) delivering lectures,
fulfilling speaking engagements or lecturing at educational institutions and (3)
managing personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities hereunder and
are



--------------------------------------------------------------------------------

permitted under the Company’s Code of Conduct and employment policies; provided,
however, that the Executive shall be permitted to own passively not more than 5%
of the stock of those companies whose securities are listed on a national
securities exchange or on the NASDAQ system, except that the Executive shall not
invest in any business competitive with the Company or that would otherwise
violate the provisions of Section 18 below.

 

2. Base Salary and Bonus. As compensation for the services to be rendered
hereunder, the Company shall pay to the Executive an annual base salary at the
rate of $725,000 (“Base Salary”). This amount may be subject to an upward
adjustment at the beginning of each Company fiscal year, as determined by the
Board, in its sole discretion. The Executive’s Base Salary shall be paid in
accordance with the Company’s existing payroll policies, and shall be subject to
applicable withholding taxes. As soon as reasonably practicable following the
Effective Date, the Executive shall receive a signing bonus of $1,100,000 to
replace the bonus to which the Executive would have otherwise been entitled had
he remained employed with his prior employer, in cash or in common stock of the
Company (“Company Stock”), or a combination of the two, at the Executive’s
election. In addition, the Executive shall be eligible for annual bonus payments
under the Company’s annual incentive plan if certain individual and corporate
performance goals and targets, established by the Compensation and Human
Resources Committee of the Board (the “Compensation Committee”), in its sole
discretion, are met. The performance goals and targets shall be determined by
the Compensation Committee, in its sole discretion, as of the beginning of each
such fiscal year. Promptly after the Compensation Committee’s receipt of the
financial information on which the performance goals are based after the end of
the fiscal year, the Compensation Committee shall review actual performance
against the applicable performance goals and targets and shall notify the
Executive of the amount of his bonus, if any. The Executive’s bonus shall be
paid to him after the end of the fiscal year to which it relates, at the same
time and under the same terms and conditions as other executives of the Company;
provided that the Compensation Committee shall have the right to claw back all
or part of the Executive’s bonus if required by applicable law. For the 2005 and
2006 fiscal years, the Executive’s target annual bonus shall be no less than
1.75 times Base Salary, at the rate in effect for the applicable fiscal year.
For fiscal years after 2006 during the Term, the Executive’s target annual bonus
shall be determined by the Compensation Committee, in its sole discretion;
provided that total direct compensation for which the Executive is eligible
during a fiscal year (taking into account Base Salary, target annual bonus and
target long term incentive compensation (as described in Section 4)) shall not
be materially less than the total direct compensation for which the Executive is
eligible during either the 2005 fiscal year or the 2006 fiscal year.

 

3. Equity Compensation.

 

(a) Contemporaneously with this Agreement, pursuant to the Company’s Equity
Compensation Plan (the “Equity Plan”), the Company shall grant to the Executive
40,000 shares of Company Stock, subject to the restrictions and conditions set
forth in the Equity Plan and the Restricted Stock Grant Agreement attached as
Exhibit A. The restricted stock shall vest ratably on each of the first three
anniversaries of the date of grant.



--------------------------------------------------------------------------------

(b) The Executive agrees to comply with the Company’s share ownership guidelines
for Company executives, as in effect from time to time, and agrees to hold a
number of shares of Company Stock with a value that is not less than $7,250,000
by December 31, 2010.

 

4. Long Term Incentive Compensation. The Executive shall be eligible to
participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the Equity Plan, at
levels determined by the Compensation Committee in its sole discretion,
commensurate with the Executive’s position as Chief Executive Officer. For 2005
and 2006, the target level of long term incentive compensation, in the
aggregate, for which the Executive is eligible shall be no less than 3.0 times
Base Salary, at the rate in effect for the applicable fiscal year. Subject to
the terms of the last sentence of Section 2, for fiscal years after 2006 during
the Term, the target level of long term incentive compensation, in the
aggregate, for which the Executive is eligible shall be determined by the
Compensation Committee, in its sole discretion. As soon as reasonably
practicable following the Effective Date, pursuant to the Company’s Equity Plan,
the Company shall grant to the Executive a nonqualified stock option to purchase
a number of shares of Company Stock equivalent in value to one half of the
Executive’s long term incentive compensation target for 2005, subject to the
terms and conditions of the Equity Plan and the Nonqualified Stock Option
Agreement attached hereto as Exhibit B. The Option shall vest ratably over the
first four anniversaries of the date of grant and shall have a term of seven
years. In addition, with respect to the remaining one half of the Executive’s
long term incentive compensation target for 2005, pursuant to the Company’s
Performance Share Plan (the “PSP”), the Company shall grant to the Executive a
performance share award, subject to the terms and conditions of the PSP and the
Performance Share Award Agreement attached hereto as Exhibit C, with a Target
Payout (as defined in the Performance Share Award Agreement) of a number of
shares of Company Stock equivalent to one half of the Executive’s long term
incentive compensation target for 2005; provided that for purposes of the PSP
and the Performance Share Award Agreement, the Award Term (as defined in the
Performance Share Award Agreement) shall commence on the Effective Date.

 

5. Retirement and Welfare Benefits.

 

(a) The Executive shall be entitled to participate in the Company’s health, life
insurance, long and short-term disability, dental, retirement, and medical
programs, if any, pursuant to their respective terms and conditions. Nothing in
this Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date.

 

(b) The Executive shall be entitled to participate in the Company’s supplemental
executive retirement plan (the “SERP”) pursuant to its terms and conditions (or
shall be provided with a benefit with an economically equivalent value);
provided, however, that for purposes of benefit accrual under the SERP only (and
not vesting), the Executive shall earn two years of service for every one year
of service completed during his first five full years of service with the
Company (thereafter the Executive shall earn only one year of service for each
completed year of service) and provided, further, that upon his completion of
five full years of service with the Company, the Executive shall be fully vested
in the amount of his accrued benefit under the SERP (or economically equivalent
benefit) (in either case, determined based on his years of service with the
Company as modified by this Section 5(b)).



--------------------------------------------------------------------------------

6. Vacation. The Executive shall be entitled to vacation, holiday and sick leave
at levels commensurate with those provided to other senior executive officers of
the Company, in accordance with the Company’s vacation, holiday and other pay
for time not worked policies.

 

7. Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with such reasonable
accounting procedures as the Company may adopt generally from time to time for
executives.

 

8. Relocation.

 

(a) The Executive agrees that he will relocate to the Philadelphia, Pennsylvania
metropolitan area to perform the duties assigned hereunder by March 31, 2006.
The Company shall reimburse the Executive for his relocation expenses, which
shall include the fees and expenses incurred by the Executive in selling the
Executive’s existing principal residence in the San Francisco, California
metropolitan area, purchasing a new principal residence in the Philadelphia
metropolitan area and moving the Executive and his family to the Philadelphia
metropolitan area; provided that if the Executive decides not to sell his
existing principal residence in San Francisco, California, the Company shall pay
to the Executive a lump sum cash payment of $600,000, in lieu of the Company
reimbursing the Executive for the cost incurred by the Executive in selling his
existing principal residence in San Francisco, California. All relocation
expenses must be approved by the Board and will be reimbursed promptly, subject
to applicable withholding taxes, so that the Executive bears no unreasonable out
of pocket expenses.

 

(b) The Company will provide temporary housing, at its cost, in a suitable
residence in the Philadelphia metropolitan area for the Executive until such
time as the Executive’s family relocates to the Philadelphia metropolitan area.

 

9. Perquisites. The Executive shall be provided with such other executive
perquisites as may be provided to other senior executive officers of the
Company.

 

10. Indemnification. The Company agrees to indemnify the Executive against all
claims arising out of actions or omissions during the Executive’s employment by
the Company, to the same extent and on the same terms and conditions provided
for in the Company’s bylaws or under the Delaware General Corporation Law, each
as in effect on the Effective Date. The Company agrees it will continue to
maintain officers’ and directors’ liability insurance to fund the indemnity
described above in the same amount and to the same extent it maintains such
coverage for the benefit of its other officers and directors.

 

11. Termination Without Cause; Resignation for Good Reason – Prior to a Change
of Control. If the Executive’s employment is terminated by the Company without
Cause (as defined in Section 16) or the Executive resigns for Good Reason (as
defined below), in either case, at any time prior to a Change of Control (as
defined in Section 11 of the Equity Plan) this Section 11 shall apply.

 

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 15 days’ prior written notice to the



--------------------------------------------------------------------------------

Executive; provided that in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment. In addition, the Executive may
initiate a termination of employment by resigning under this Section 11 for Good
Reason. The Executive shall give the Company not less than 15 days’ prior
written notice of such resignation. On the date of termination or resignation,
as applicable, specified in such notice, the Executive agrees to resign all
positions, including as an officer, and Board memberships related to the Company
and its subsidiaries and affiliates.

 

(b) Unless the Executive complies with the provisions of Section 11(c) below,
upon termination or resignation, as applicable, under Section 11(a) above, the
Executive shall be entitled to receive only the amount due to the Executive
under the Company’s then current severance pay plan for employees, if any, but
only to the extent not conditioned on the execution of a release by the
Executive. No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to any benefits accrued and
due in accordance with the terms of any applicable benefit plans and programs of
the Company.

 

(c) Notwithstanding the provisions of Section 11(b), upon termination or
resignation, as applicable, under Section 11(a) above, if the Executive executes
and does not revoke a written release, in a form acceptable to the Company, but
substantially in the form attached hereto as Exhibit D (subject to any necessary
adjustment reasonably determined by the Company to be necessary to comply with
applicable law at the time of the Executive’s termination) of any and all claims
against the Company and all related parties with respect to all matters arising
out of the Executive’s employment by the Company, or the termination thereof
(other than claims for any entitlements under the terms of this Agreement or
under any plans or programs of the Company under which the Executive has accrued
and is due a benefit) (the “Release”), the Executive shall be entitled to
receive, in lieu of the payment described in Section 11(b) and any other
payments due under any severance plan or program for employees or executives,
the following:

 

(1) An amount equal to 2.0 times Executive’s Base Salary (at the rate in effect
immediately before the Executive’s termination or resignation, as applicable),
one half of which will be payable in accordance with the Company’s normal
payroll practices in twelve equal monthly installments over the twelve-month
period following the date of the Executive’s termination of employment (the
“Severance Period”) and the remaining one half of which will be paid in a lump
sum on the last day of the Severance Period.

 

(2) An amount equal to 2.0 times the Executive’s target annual bonus for the
year in which the Executive’s termination or resignation (as applicable) occurs,
one half of which will be payable in accordance with the Company’s normal
payroll practices in equal monthly installments over the Severance Period and
the remaining one half of which will be paid in a lump sum on the last day of
the Severance Period.

 

(3) A pro rata bonus for the year in which the Executive’s termination of
employment occurs. The pro rata bonus shall be based on the Executive’s target
annual bonus for the year in which the Executive’s termination occurs,
multiplied by a fraction, the numerator of which is the number of days during
which the Executive was employed by the Company in the year of his termination
and the denominator of which is 365. Payment shall be made at the same time and
under the same terms and conditions as bonuses are paid to other executives of
the Company.



--------------------------------------------------------------------------------

(4) Medical coverage for the twenty-four month period following the Executive’s
termination or resignation (as applicable) or until the date on which the
Executive is eligible for coverage under a plan maintained by a new employer or
under a plan maintained by his spouse’s employer, whichever is sooner, at the
level in effect at the date of his termination (or generally comparable
coverage) for himself and, where applicable, his spouse and dependents, as the
same may be changed by the Company from time to time for employees generally, as
if the Executive had continued in employment during such period; or, as an
alternative, the Company may elect to pay to the Executive cash in lieu of such
coverage in an amount equal to the Executive’s after-tax cost of continuing such
coverage, where such coverage may not be continued (or where such continuation
would adversely affect the tax status of the plan pursuant to which the coverage
is provided). The COBRA health care continuation coverage period under section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”), shall run
concurrently with the foregoing twenty-four month period.

 

(5) Any other amounts earned, accrued and owing but not yet paid under Section 2
above and any benefits accrued and due under any applicable benefit plans and
programs of the Company.

 

In no event shall payment of severance described in (c)(1), (2), (3) and (4) (if
applicable) above commence prior to the first day of the seventh month following
the effective date of the Executive’s termination or resignation, as applicable,
unless earlier commencement would be permissible under section 409A of the Code.

 

(d) For purposes of this Agreement, “Good Reason” shall be limited to the
following (unless the Executive and the Company shall execute a written
agreement specifically stating that the occurrence of such event shall not
constitute “Good Reason” under this Agreement):

 

(1) If the scope of the Executive’s duties and responsibilities as the Chief
Executive Officer of the Company are, in the aggregate, materially reduced.

 

(2) A requirement by the Company or the Board that the Executive be relocated to
a Company office more than fifty (50) miles from the current executive offices
of the Company, or the Company requiring the Executive to be based anywhere
other than the principal executive offices of the Company, other than on travel
reasonably required to carry out the Executive’s obligations under this
Agreement.

 

(3) The Company fails to fulfill its obligations under Section 25.

 

(4) A material breach by the Company of any of the terms of this Agreement if
the breach is not corrected within twenty (20) days after written notice of such
breach is given to the Company. Any notice provided under this subsection shall
be in writing and shall specifically describe the Company’s alleged material
breach, that such notice is given under this subsection, and that failure to
correct such breach will result in the Employee’s resignation for Good Reason
under this Agreement.



--------------------------------------------------------------------------------

12. Termination Without Cause; Resignation for Good Reason – After a Change of
Control. If a Change of Control occurs and the Executive’s employment is
terminated by the Company without Cause, or Executive resigns for Good Reason,
in either case, within the 24-month period following a Change of Control, this
Section 12 shall apply.

 

(a) If a Change of Control occurs and the Executive’s employment terminates as
described in Section 11(a) above within the 24-month period following a Change
of Control and the Executive executes and does not revoke a Release, the
Executive shall be entitled to receive the following, in lieu of the payments
and benefits described in Section 11(c) above:

 

(1) An amount equal to 3.0 times the sum of the Executive’s Base Salary (at the
rate in effect immediately before the Executive’s termination or resignation, as
applicable) plus target annual bonus for the year in which the Executive’s
termination or resignation occurs, as applicable, payable in a lump sum as soon
as reasonably practicable following the date of the Executive’s termination or
resignation, as applicable.

 

(2) A pro rata bonus for the year in which the Executive’s termination of
employment occurs. The pro rata bonus shall be based on the Executive’s target
annual bonus for the year in which the Executive’s termination occurs,
multiplied by a fraction, the numerator of which is the number of days during
which the Executive was employed by the Company in the year of his termination
and the denominator of which is 365. Payment shall be made at the same time and
under the same terms and conditions as bonuses are paid to other executives of
the Company.

 

(3) Medical coverage until the last day of the thirty-six month period following
the Executive’s termination or resignation (as applicable) or until the date on
which the Executive is eligible for coverage under a plan maintained by a new
employer or under a plan maintained by his spouse’s employer, whichever is
sooner, at the level in effect at the date of his termination (or generally
comparable coverage) for himself and, where applicable, his spouse and
dependents, as the same may be changed by the Company from time to time for
employees generally, as if the Executive had continued in employment during such
period; or, as an alternative, the Company may elect to pay to the Executive
cash in lieu of such coverage in an amount equal to the Executive’s after-tax
cost of continuing such coverage, where such coverage may not be continued (or
where such continuation would adversely affect the tax status of the plan
pursuant to which the coverage is provided). The COBRA health care continuation
coverage period under section 4980B of the Code shall run concurrently with the
foregoing thirty-six month period

 

(4) All outstanding stock options held by the Executive at the date of the
Executive’s termination of employment shall become fully vested and exercisable
on the date of termination and all of the restrictions and conditions on
outstanding restricted stock awards held by the Executive at the date of the
Executive’s termination of employment shall immediately lapse.

 

(5) Any other amounts earned, accrued and owing but not yet paid under Section 2
above and any benefits accrued and due under any applicable benefit plans and
programs of the Company.



--------------------------------------------------------------------------------

In no event shall payment of severance described in (a)(1), (2), (3) and (4) (if
applicable) above commence prior to the first day of the seventh month following
the effective date of the Executive’s termination or resignation, as applicable,
unless earlier commencement would be permissible under section 409A of the Code.

 

13. Voluntary Termination. The Executive may voluntarily terminate his
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, no payments shall be due under
this Agreement, except that the Executive shall be entitled to any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company.

 

14. Disability. If the Executive incurs a Disability (as defined below) during
the Term, the Executive’s employment shall terminate on the date of Disability.
If the Executive’s employment terminates on account of his Disability, the
Executive shall be entitled to receive any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company. For purposes of this
Agreement, the term “Disability” shall have the same meaning as under the
Company’s long-term disability plan.

 

15. Death. If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company. Otherwise, the Company shall have no
further liability or obligation under this Agreement to the Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Executive.

 

16. Cause. The Company may terminate the Executive’s employment at any time for
Cause (as defined below) upon written notice to the Executive, in which event
all payments under this Agreement shall cease, except for any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.
For purposes of this Agreement, “Cause” shall mean any of the grounds for
termination of the Executive’s employment listed below which is not cured by the
Executive within the 20-day period following written notice from the Board of
the specific grounds that could result in a termination for “Cause;” provided
that the Executive shall only have an opportunity to cure a failure to the
extent the failure is curable, as determined by the Board in its sole
discretion:

 

(a) The Executive shall have been indicted for, convicted of, or pleads nolo
contendere to, a felony or a crime involving fraud, misrepresentation or moral
turpitude (excluding traffic offenses other than traffic offenses involving use
of alcohol or illegal substances);

 

(b) The Executive’s fraud, dishonesty, theft or misappropriation of funds in
connection with his duties hereunder;



--------------------------------------------------------------------------------

(c) A breach by the Executive of Section 18 of this Agreement, or a material
violation of the Company’s Code of Conduct or employment policies, as in effect
from time to time;

 

(d) Gross negligence or willful misconduct in the performance of the Executive’s
duties.

 

17. Increase in Payments Upon a Change of Control.

 

(a) Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and it is determined that any payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the Company shall pay to the Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive after deduction of any excise tax imposed under section 4999 of
the Code, and any federal, state and local income tax, employment tax and excise
tax imposed upon the Gross-Up Payment, shall be equal to the Payment. For
purposes of determining the amount of the Gross-Up Payment, unless the Executive
specifies that other rates apply, the Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the
Executive’s termination date, net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes.

 

(b) All determinations to be made under this Section 17 shall be made by the
Company’s independent public accountants immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and the Executive before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and the Executive within 20 days
after the Executive’s termination date. Any such determination by the Accounting
Firm shall be binding upon the Company and the Executive. Within 10 days after
the Accounting Firm’s determination, the Company shall pay the Gross-Up Payment
to the Executive.

 

(c) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 17 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 17, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

 

18. Restrictive Covenants.

 

(a) Non-Competition. During the Term, and for the 12 month period beginning on
the date the Executive’s employment terminates, for any reason, other than in
the case of the expiration of this Agreement at the end of the Term (the
“Restriction Period”), the



--------------------------------------------------------------------------------

Executive hereby agrees that he will not, without the Company’s express written
consent, engage (directly or indirectly) in any employment or business activity
whose primary business involves or is related to (directly or indirectly)
providing mortgage insurance or financial guaranty to financial institutions
located throughout the United States of America and the World, or would
otherwise conflict with the Executive’s employment by the Company (“Competing
Employer”).

 

(b) Non-Solicitation and Non-Hire of Company Personnel. During the Term and for
the Restriction Period, the Executive hereby agrees that he will not, either
directly or through others, hire or attempt to hire, any employee, consultant or
independent contractor of the Company, or solicit or attempt to solicit any such
person, to change or terminate his or her relationship with the Company or
otherwise to become an employee, consultant or independent contractor to, for or
of any other person or business entity, unless more than twelve months shall
have elapsed between the last day of such person’s employment or service with
the Company and the first date of such solicitation or hiring or attempt to
solicit or hire. If any employee, consultant or independent contractor is hired
or solicited by any entity that has hired or agreed to hire the Executive, such
hiring or solicitation shall be conclusively presumed to be a violation of this
subsection (b).

 

(c) Non-Solicitation of Customers. During the Term and for the Restriction
Period, the Executive hereby agrees that he will not, either directly or through
others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate any customer or actively sought prospective customer of the Company
for the purpose of providing such customer or actively sought prospective
customer with services or products competitive with those offered by the Company
during the Term.

 

(d) Proprietary Information. At all times, the Executive will hold in strictest
confidence and will not disclose, use, lecture upon or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use or publication may be required in connection with the Executive’s work for
the Company, or unless the Company expressly authorizes such disclosure in
writing or it is required by law or in a judicial or administrative proceeding
in which event the Executive shall promptly notify the Company of the required
disclosure and assist the Company if it determines to resist the disclosure.
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company, its affiliated entities, any of
its portfolio companies, investors, and partners, including but not limited to
information relating to financial matters, investments, budgets, business plans,
marketing plans, personnel matters, business contacts, products, processes,
know-how, designs, methods, improvements, discoveries, inventions, ideas, data,
programs, and other works of authorship.

 

(e) Invention Assignment. The Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company (“Work Product”) belong to the Company. The Executive will promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after the Term) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorneys and other instruments).



--------------------------------------------------------------------------------

(f) Return of Company Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily, and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access. The Executive will not reproduce or
appropriate for the Executive’s own use, or for the use of others, any property,
Proprietary Information or Company Inventions.

 

19. Legal and Equitable Remedies. Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the Proprietary Information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 18 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 18 and any of their provisions
by injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 18. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 18 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally (a)
agrees that any legal proceeding arising out of this paragraph may be brought in
the United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia County, Pennsylvania, (b) consents
to the non-exclusive jurisdiction of such court in any such proceeding, and (c)
waives any objection to the laying of venue of any such proceeding in any such
court. The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers.

 

20. Survival. The provisions of Sections 10, 18 and 19 shall survive the
termination of this Agreement.

 

21. No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided that
the Executive prevails on at least one material issue contested by the Company
or other third party, as applicable.



--------------------------------------------------------------------------------

22. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Radian Group Inc.

1601 Market Street

12th Floor

Philadelphia, PA 19103

Attention: Chairman

 

With a required copy to:

 

Radian Group Inc.

1601 Market Street

12th Floor

Philadelphia, PA 19103

Attention: Secretary

 

With an additional required copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Robert J. Lichtenstein, Esquire

 

If to the Executive, to the most recent address on file with the Company.

 

With a required copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Adam Chinn

 

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

 

23. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to



--------------------------------------------------------------------------------

any law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, the Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.

 

24. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

25. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Sections 18
and 19, will continue to apply in favor of the successor.

 

26. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company. This Agreement may be
changed only by a written document signed by the Executive and the Company.

 

27. Law Changes. To the extent that any payment under this Agreement is deemed
to be deferred compensation subject to the requirements of section 409A of the
Code, the Company and the Executive shall amend this Agreement so that such
payments will be made in accordance with the requirements of section 409A of the
Code.

 

28. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.



--------------------------------------------------------------------------------

29. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of the
Commonwealth of Pennsylvania without regard to rules governing conflicts of law.

 

30. Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

RADIAN GROUP INC.

By:

 

/s/ Herbert Wender

--------------------------------------------------------------------------------

   

Lead Director

EXECUTIVE

/s/ S.A. Ibrahim

--------------------------------------------------------------------------------

S.A. Ibrahim